DETAILED ACTION
RE: Davis
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1, 2, 5 and 6) in the reply filed on 9/26/2022 is acknowledged.
3.	Claims 1-12 are pending. Claims 3, 4 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.
4.	Claims 1, 2, 5 and 6 are under examination.

Claim Objections
5.	Claims 1 and 5 are objected to because of the following informalities:
Claim 1 is objected for a grammatical error. The term “are” in step j before “using” should be deleted. Furthermore, for clarity the term “and/or components” in lines 1-2 of step f should be changed to “and/or components thereof” or “and/or their components”.
Claim 5 is objected to for the recitation of “one of an antigen’s antibody/antigen attachment sites of the antibodies/antigens complex of step i…”. The meaning of this phrase in unclear.  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in step j renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 2 is indefinite because the claims do not set forth any steps involved in the method/process. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
MPEP states “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: “A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon.” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)”.  See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a medication comprising an antibody which binds to a site on the antigen, or an antigen which comprising a site that interacts with the antibody, does not reasonably provide enablement for a method of making a medication comprising other therapeutic agents and non-antibody agents specific to the antibody/antigen attachment sites or related sites.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention
Claim 2 is drawn to a method of using the sites or regions identified in step k of claim 1 to produce a medication, wherein the medication may be antibodies specific to the sites or regions, or other therapeutic agents specific to the sites or regions, or to related sites or regions.  
Claim 5 is drawn to the method of claim 1, wherein the structure of at least one of an antigen's antibody/antigen attachment sites of the antibodies/antigens complexes of step i is determined, and the antigen's antibody/antigen attachment site is used as a treatment target for non-antibody based cancer treatments.
The nature of the inventions is a method of making cancer therapeutic agents.  
The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

The breadth of the claims
The terms “other therapeutic agents” and “non-antibody” broadly encompass a genus of non-antibody agents useful for cancer treatment. These agents can be non-antibody proteins, peptides, small molecules, nucleic acids, etc.  

Quantity of experimentation
	The quantity of experimentation is extremely large in view of the breadth of the claims and unpredictability of cancer drug developments.  

The unpredictability of the art and the state of the prior art
Cui et al. (Frontiers in Pharmacology, 2020, 11: 1-14) teaches that new drug discovery has been acknowledged as a complicated, expensive, time consuming, and challenging project (abstract), and developing a new drug molecule costs 12 years and 2.7 billion USD on average (page 11, para 1). The drug development for cancer even becomes more complicated, especially considering the molecular pharmacology is still not well understood (page 11, para 1).
Vazquez-Lombardi et al. (Drug Discovery Today, 2015: 1-13) discloses that despite the considerable promise of non-antibody scaffolds, conversion of the many examples of such modalities into differentiated drugs has been challenging. Although several candidates have progressed into clinical studies, only a single non-antibody scaffold, the Kunitz domain DX-88 (ecallantide; Dyax) has been granted regulatory approval (Box 1), with no further approvals since 2009. Notably, the development of several candidates, including DX-890 and AMG-220, has been halted in recent years (page 1, column 2).

Working examples and guidance in the specification
The specification teaches using the antigen’s antibody/antigen attachment site (interpreted as a site on the antigen that binds to the antibody, or epitope) for making a medication comprising an antibody which binds to a site on the antigen, or an antigen which comprising a site that interacts with the antibody. However, the specification does not teach a method of making any non-antibody therapeutic agents that target the attachment site, much less related sites or regions. The specification does not provide  any guidance on making such therapeutic agents. 

Level of skill in the art
The level of skill in the art is deemed to be high.

Conclusion
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example on making any non-antibody drugs, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the methods as broadly claimed.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al. (US2015/0118244A1, pub. date: 4/30/2015), in view of Hanash et al. (US2004/0191841A1, pub. date: 9/30/2004), Bowdish et al. (US2007/0292428A1, pub. date: 12/20/2007) and Robertson et al. (US 2003/0232399A1, pub. date: 12/18/2003).
	Shahabi et al. teaches a method for detecting cancer-specific antibodies in a cancer patient before and after treatment with ipilimumab (an antibody that binds to immune checkpoint CTLA-4), and a method of profiling anti-tumor antibody response of ipilimumab treated patients (Example 1), the methods comprising the steps of:
	obtaining serum samples from melanoma patients before (at baseline) and two weeks after treatment with ipilimumab (2 weeks meets the limitation of allowing time for generation of an immune reaction against the cancer cells) 
contacting serum samples with an array comprising 37 full-length human tumor antigens immobilized onto a planar solid support medium, 
detecting antibody/antigen binding complexes, and
confirming the array findings by ELISA using a panel of 11 potential full length human antigens ([0095]-[0098]), and
identifying potential predictive-prognostic antibody biomarkers ([0101]-[0103]).
 Shahabi et al. teaches that comparison of the post-treatment antibody levels with that of the baseline (Fig. 5) showed that treatment with ipilimumab resulted in an overall increase in both the intensity and the number of antigens toward which the patients were reactive (FIG. 6) ([0106]). Shahabi et al. teaches that the method may further comprise treating the patient having a level of antibodies that is higher than a predetermined antibody value by administering to the patient ipilimumab (claims 128 and 15.
Shahabi et al. does not teach detection of tumor specific antibodies by contacting the serum sample of the patient with cancer cells or their components, and normal cells and/or their components obtained from the patient, including the steps of removing from the serum antibodies that bind to the normal cells and/or components by incubating the serum with a cell culture prepared of the normal cells and/or their components of step a, allowing sufficient time for antibodies/antigens binding and generation of antibodies/antigen complexes, and removing and keeping the supernatant;  and selecting the antibodies that bind to the cancer cells and/or their components by incubating the supernatant of step f with a culture of the cancer cells and/or their components of step a, allowing sufficient time for antibodies/antigens binding and generation of antibodies/antigen complexes, keeping the culture comprising antibodies/antigen complexes for further analysis and discarding the supernatant. Shahabi et al. does not teach extracting the antibody/antigen complexes from the culture, separating the antibodies and the antigens of the antibody/antigen complexes using standard protocols, analyzing the antigens using standard methods such as mass spectrometry, identifying site or regions on the antigens which are specific to the cancer cells or their components, and using the site or regions identified to produce a medication or a vaccine, wherein the medication may be antibodies specific to the sties or regions.
However, these deficiencies are made up for in the teachings of Hanash, Bowdish and Robertson et al. 
Hanash et al. teaches a method for identifying novel protein antigens, to which a subject with cancer produces autoantibodies, a method of screening patient's serum for the presence of circulating antibodies to such antigens, and a method of using the novel protein antigens to immunize patients suffering from cancer characterized by the expression of the identified protein antigens, the method comprising the steps of:
(a) extracting proteins from a sample of cells; wherein the sample of cells is derived from the subject’s tumor;
(b) separating the extracted proteins by two-dimensional electrophoresis;
(c) transferring the proteins separated by two-dimensional electrophoresis to a membrane;
(d) incubating the membrane with serum from a subject known to have the cancer;
(e) detecting the proteins to which autoantibodies in the patients serum have bound; and
(f) comparing the proteins to which antibodies in the subject's serum sample bind, to the proteins to which antibodies in a control serum sample bind,
wherein those proteins bound by antibodies in the subject's serum but not the control serum are identified as proteins to which a subject with cancer produces autoantibodies ([0019]-[0027], [0042], [0030], [0052] and [0053]), claims 1-2), wherein the level of expressed proteins are compared to levels relative to that present in an analogous sample from a portion of the body or from a subject not having the disorder ([0048]). Hanash et al. teaches that once the spots that contain proteins that may have elicited autoantibodies are identified in 2D gels, the protein can be extracted from the 2D gels and utilized for a structural characterization such as by mass spectrometry and/or for making antibodies against such proteins, or used for immunization ([0041], [0042], [0049] and [0072]).
Bowdish et al. teaches methods for identifying antibodies which bind to cancer cells, but which do not bind to human red or white blood cells or normal tissue cells, the method comprising:
contacting the library of antibodies with the normal cells and then removing the normal cells along with any antibodies bound thereto, wherein removal of the cells can be achieved using any technique within the purview of those skilled in the art, such as centrifuging, the supernatant containing the unbound antibodies is retained as it is the portion that contains a sub-library of antibodies that bind to cancer cells but not to normal cells, wherein preferably, the other normal tissue is derived from the same type of tissue as the cancer cells,
contacting the supernatant comprising the unbound antibodies with cancer cells,
and identifying the antibodies that bind to cancer cells ([0030]-[0033]).
Bowdish et al. teaches that the method further comprises identify proteins uniquely expressed in cancer cells employing the antibodies ([0038]), and further analyzing the antigens by mass spectrometry and using the antigens identified as an immunogen to elicit additional antibodies ([0038]). 
Robertson et al. teaches that by having purified auto-antibodies, the epitopes which induced the antibodies can be characterized and elucidated using various epitope mapping techniques. Fragments containing the regions of interest are produced by specific proteolytic cleavage of the whole molecule as well as by PCR amplification of the appropriate region of DNA and expression of the encoded peptide. These fragments are then probed with known positive and negative sera to determine their immunoreactivity. Once immunoreactive fragments have been isolated, these will be further broken down into small synthetically produced peptides in order to more closely define the epitope. It will also be possible to produce phage libraries for panning to determine small epitopes. Once epitopes are defined, their immunogenic capabilities will be ascertained by the in vitro stimulation of human lymphocytes. Any antibodies so induced are tested for their cytotoxic capabilities against human cancer cell lines known to express the appropriate protein ([0241], claims 69, 70, 75, 76).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shahabi to detect tumor specific antibodies by contacting the serum sample of the patient with cancer cells and normal cells obtained from the patient, removing from the serum antibodies that bind to the normal cells and selecting the antibodies that bind to the cancer cells in view of Hanash and Bowdish. One of ordinary skill in the art would have been motivated to do so because Hanash et al. teaches that their method (using tumor cells obtained from the patient) allows to detect autoantibodies that bind to a large number of proteins separated by 2D electrophoresis and can identify novel antigens for which autoantibodies are present in sera of patients with tumor ([0005]) and Bowdish et al. teaches that their methods allow to select antibodies that only bind to cancer cells, but which do not bind to normal tissue cells. One of ordinary skill in the art would have had a reasonable expectation of success because Hanash et al. teaches using patient’s tumor cells for identifying novel protein antigens, to which a subject with cancer produces autoantibodies, and for screening patient's serum for the presence of circulating antibodies to such antigens, and Bowdish teaches using normal tissue cells and cancer cells for identifying antibodies which bind to cancer cells, but which do not bind to human red or white blood cells or normal tissue cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shahabi to further identifying the sites or regions of the antigens that bind to the antibodies in view of Robertson. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Robertson et al. teaches that by having purified auto-antibodies, the epitopes which induced the antibodies can be characterized and elucidated using various epitope mapping techniques ([0241]).
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. 

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643